DETAILED ACTION

Allowable Subject Matter
Claims 1 and 49-67 are allowed.
The arts of record used as the basis for the previous rejection, PgPUB 2010/0114788 A1 to White et al., PgPUB 2010/0199328 A1 to Heins et al. and U.S. Patent 8,751,306 to Burger et al. does not expressly teach or render obvious the invention as recited in independent claims 1 and 58
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, Amended Claim 1 is patentably distinguishable over the cited art for at least the reason that it recites, for example, the cited prior does not teach the combination of elements as recited in the claims.  For example, the cited prior art does not teach the combination of obtaining knowing consent, from a plurality of users of at least one first digital social network (FDSN), to join a second digital social network (SDSN), enabling other individuals in the at least one FDSN, where the plurality of users are associated in the at least one FDSN, are invited to participate in the SDSN by the the plurality of users and other individuals being related to the plurality of users by link information between each of the plurality of users and the other individuals in the at least one FDSN, obtaining knowing consent, from some of the other individuals in the at least one FDSN with the plurality of users are associated by the link information, to participate in the SDSN, storing the SDSN to enable access on a digital data processing system, the SDSN corresponds to a graph with nodes that represent users and the other individuals, and it also consists of links between the nodes which represent social relationships, where the other individuals are able to identify friends of a friend from the FDSN in the SDSN.  And, it enables digital social networking between users and the other individuals, using a respective plurality of digital data processing systems, within the SDSN, apart from the one FDSN, by having shared content within the SDSN between the plurality of users and the other individuals, and by enabling links within the SDSN to be created between nodes of the graph of the second social network that represent ones of the users and other individuals for whom content sharing is enabled within the SDSN with the users and other individuals, such that the graph has a structure that changes state when the links are created.

As to claim 58, similar reasons as stated for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445